Citation Nr: 0124305	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The appellant had active military service from July 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, but denied the claim on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board 
has a legal duty to consider the requirement of whether new 
and material evidence has been submitted regardless of the 
RO's actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been recharacterized 
as shown above.  In April 2001, a hearing was held before 
this Board Member.

The issue of entitlement to service connection for PTSD is 
the subject of the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  In July 1996, the RO denied, on the merits, the claim for 
service connection for PTSD.  The appellant was notified of 
that decision in September 1996, but did not appeal.

2.  Some of the evidence received since 1996 in support of 
the attempt to reopen the claim for service connection for 
PTSD is new and material and sufficient to reopen this claim. 


CONCLUSIONS OF LAW

1.  The July 1996 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d) (2000).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to this claim.  
VCAA, § 7(a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a 
duty to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The implementing regulation for 
this provision, see 66 Fed. Reg. 45620, 45630-31 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)), indicates 
that the duty to assist in claims to reopen only applies to 
claims filed on or after August 29, 2001.  However, in VBA 
Fast Letter 01-13 (February 5, 2001), it was concluded that, 
under the VCAA, VA's duty to assist with claims to reopen 
includes requesting evidence from any new source identified 
by the claimant.

The Board finds that the recent changes in the law brought 
about by the enactment of the VCAA do not have any effect on 
the pending issue.  Since there is sufficient evidence of 
record to reopen this claim, no further notification or 
assistance to the appellant needs to be rendered at this 
point.  However, as discussed in more detail below, further 
assistance to the appellant will be required before his claim 
can be adjudicated on the merits.

A July 1996 rating decision denied service connection for 
PTSD, finding that the evidence did not establish that a 
stressful experience sufficient to cause PTSD had actually 
occurred during the appellant's period of military service.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  In a September 1996 letter, the RO informed 
the appellant of the denial of this claim.  He did not 
disagree with that determination.  Therefore, the July 1996 
rating decision is final. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received since 1996 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In order for a claim for service connection for 
PTSD to be successful there must be (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board concludes that the appellant has submitted material 
evidence.  The basis of the prior denial of this claim was 
that the evidence did not establish that a stressful 
experience sufficient to cause PTSD had actually occurred 
during the appellant's period of military service.  That was, 
in part, because the appellant failed to submit specific 
information concerning his alleged stressors.  The additional 
evidence shows continued treatment for PTSD, as well as 
statements from the appellant providing information that may 
allow at least some of his alleged stressors to be verified.  
The new evidence at least "contribute[s] to a more complete 
picture of the circumstances surrounding the origin" of the 
appellant's PTSD, to include the issue of whether he, in 
fact, experienced any stressful events during his military 
service.  The additional evidence is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  However, the 
Board cannot, at this point, adjudicate the reopened claim, 
as further assistance to the appellant is required to comply 
with the duty to assist.  


ORDER

As new and material evidence has been received to reopen the 
appellant's claim for service connection for PTSD, the claim 
is reopened, and, to that extent only, the appeal is granted.

REMAND

Because of the change in the law brought about by the VCAA, a 
remand of this claim is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that VA records exist that have not been 
obtained.  The appellant testified in 2001 that he continues 
to receive treatment at the VA Medical Center in Bakersfield, 
but the most recent VA records associated with the claims 
file are dated in 1999.  The appellant's complete VA file 
must be obtained because these records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should also attempt to verify 
the alleged stressors.  He has provided locations and dates 
for some of the alleged stressors.  Based on the information 
of record, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  

The Board has used the appellant's testimony and the dates 
provided in his substantive appeal to determine which alleged 
stressors are capable of substantiation.  He also asked that 
documents be obtained concerning activities of the 5th and 7th 
Marines for April 1970.  However, his personnel records show 
that he was on leave at that time, and he has not specified 
any event occurring during that time period that he witnessed 
or participated in.  Therefore, these records are not being 
requested.  Also, the various deaths of civilian children 
that he allegedly witnessed and/or participated in cannot be 
verified, since they would not be in unit records and the 
appellant states that these incidents were never reported to 
the proper authorities.  He also testified that he was 
assigned to Zulu Platoon in June and July 1970 as a machine 
gunner.  However, his personnel records show that he 
continued as a motor vehicle operator with the 7th Marines 
during that time period.  He alleges injuring his knee during 
combat while assigned to Zulu Platoon, but his service 
medical records do not establish this.  Therefore, no 
additional requests are being made based on the appellant's 
allegations of combat, since they are, at best, inconsistent 
and unsupported. 

It is also necessary to clarify the medical evidence.  The 
1999 examiner concluded that the appellant has PTSD, based 
solely on his account of witnessing children being killed or 
killing children himself.  Neither of these events is 
corroborated.  There is no indication that the examiner had 
access to the appellant's claims file, which contains reports 
of other traumatic (non-military) events such as his 
involvement in a motor vehicle accident in which he was 
seriously injured and other individuals were killed, as well 
as "traumatic childhood issues."  The examiner also did not 
have access to psychological testing conducted after the 
examination, which did not result in diagnosis of PTSD and 
showed a "very high probability of being inaccurate," or 
access to the appellant's VA outpatient treatment records, 
which show no specifics concerning military stressors, but 
only that the appellant feels guilt and anger over having 
served in Vietnam.  The examiner should determine (1) the 
exact diagnosis of the appellant's psychiatric disorder(s); 
(2) whether any established inservice stressors were 
sufficient to produce PTSD; and, if so (3) whether there is a 
link between the current symptoms and the inservice 
stressors.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain and associate with 
the claims file the appellant's medical 
records from the VA Medical Center in 
Bakersfield for all hospitalization and 
outpatient treatment received from April 
1999 to the present.

2.  Based on the information submitted by 
the appellant, the RO should prepare a 
list of the alleged stressors.  The RO 
should include the appellant's personnel 
records showing his service dates and 
duties.  Forward this information to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197 (formerly the Environmental 
Support Group), and request that it 
provide any information which might 
corroborate the following alleged 
stressors.  

? A rocket attack on DaNang Airport 
approximately February 1, 1970.  At 
this time, appellant reports he was 
assigned to Headquarters and Service 
Company, Headquarters Battalion, 1st 
Marine Division.
? Gas attack on Fire Support Base Baldy 
approximately first week of February 
1970.  At this time, appellant was 
assigned to Headquarters and Service 
Company, 1st Battalion, 7th Marines, 1st 
Marine Division (Rein).
? Gas attack on Landing Zone Ross 
approximately mid February 1970.  At 
this time, appellant was assigned to 
Headquarters and Service Company, 1st 
Battalion, 7th Marines, 1st Marine 
Division (Rein).
? Account of civilian "riot," and 
resulting increased state of 
readiness, at Landing Zone Ross in mid 
December 1970.  At this time, 
appellant was assigned to Headquarters 
and Service Company, Headquarters 
Battalion (Rein.), 1st Marine Division 
(Rein).

3.  After the above development is 
complete, return the appellant's claims 
folder to the same QTC examiner who 
conducted the examination in February 
1999.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims folder.  

If the examiner determines that an 
additional examination of the appellant 
and/or additional testing is needed to 
answer the following questions, then such 
an examination or testing must be 
scheduled. 

The RO must specify for the examiner the 
stressors that are established by the 
evidence of record and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service. 

The examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any psychiatric diagnosis 
should be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-
IV.

After review of the pertinent material, 
the examiner must specifically discuss 
whether the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the alleged inservice 
stressors.  The examiner must discuss the 
appellant's non-military stressors, as 
well as the fact that he has been 
primarily diagnosed with other psychiatric 
disorders such as major depression.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  The RO must also ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).

5.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 



